UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 Farmers Capital Bank Corporation (Exact name of registrant as specified in its charter) Kentucky 000-14412 61-1017851 (State or other jurisdictionof incorporation or organization) (Commission File Number) (IRS Employer Identification No.) P.O. Box 309 202 West Main St. Frankfort, KY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code – (502) 227-1668 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, par value $0.125 per share 7,482,043 shares outstanding at May 8, 2014 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Income 4 Unaudited Condensed Consolidated Statements of Comprehensive Income 5 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 46 PART II –OTHER INFORMATION Item 1. Legal Proceedings 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits 46 SIGNATURES 49 2 PARTI–FINANCIALINFORMATION Item1.Condensed Consolidated FinancialStatements UnauditedCondensed ConsolidatedBalanceSheets March 31, December 31, (Dollars in thousands, except share data) 2014 2013 Assets Cash and cash equivalents: Cash and due from banks $ $ Interest bearing deposits in other banks Federal funds sold and securities purchased under agreements to resell Total cash and cash equivalents Investment securities: Available for sale, amortized cost of $607,667 (2014) and $618,395 (2013) Held to maturity, fair value of $3,929 (2014) and $827 (2013) Total investment securities Loans, net of unearned income Allowance for loan losses ) ) Loans, net Premises and equipment, net Company-owned life insurance Intangible assets, net Other real estate owned Other assets Total assets $ $ Liabilities Deposits: Noninterest bearing $ $ Interest bearing Total deposits Federal funds purchased and other short-term borrowings Securities sold under agreements to repurchase and other long-term borrowings Subordinated notes payable to unconsolidated trusts Dividends payable Other liabilities Total liabilities Shareholders’ Equity Preferred stock, no par value, 1,000,000 shares authorized; 30,000 Series A shares issued and outstanding at March 31, 2014 and December 31, 2013; Liquidation preference of $30,000 Common stock, par value $.125 per share, 14,608,000 shares authorized; 7,481,171 and 7,478,706 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Unaudited Condensed Consolidated Statements of Income Three Months Ended March 31, (In thousands, except per share data) Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Nontaxable Interest on deposits in other banks 27 34 Interest on federal funds sold and securities purchased under agreements to resell 1 1 Total interest income Interest Expense Interest on deposits Interest on federal funds purchased and other short-term borrowings 19 19 Interest on securities sold under agreements to repurchase and other long-term borrowings Interest on subordinated notes payable to unconsolidated trusts Total interest expense Net interest income Provision for loan losses ) Net interest income after provision for loan losses Noninterest Income Service charges and fees on deposits Allotment processing fees Other service charges, commissions, and fees Trust income Investment securities gains, net 9 - Gains on sale of mortgage loans, net 97 Income from company-owned life insurance Other 80 ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy expenses, net Equipment expenses Data processing and communication expenses Bank franchise tax Amortization of intangibles Deposit insurance expense Other real estate expenses, net Other Total noninterest expense Income before income taxes Income tax expense Net income Less preferred stock dividends and discount accretion Net income available to common shareholders $ $ Per Common Share Net income – basic and diluted $ $ Cash dividends declared N/A N/A Weighted Average Common Shares Outstanding Basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 4 Unaudited Condensed Consolidated Statements of Comprehensive Income Three Months Ended March 31, (In thousands) 2014 2013 Net Income $ $ Other comprehensive income (loss): Unrealized holding gain (loss) on available for sale securities arising during the period on securities held at end of period, net of tax of $1,957 and $(503), respectively ) Reclassification adjustment for prior period unrealized loss previously reported in other comprehensive income recognized during current period, net of tax of $(27) and $-, respectively 51 - Change in unfunded portion of postretirement benefit obligation, net of tax of $12 and $23, respectively 23 44 Other comprehensive income (loss) ) Comprehensive income $ $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity (Dollars in thousands, except per share data) Accumulated Other Total Three months ended Preferred Common Stock Capital Retained Comprehensive Shareholders’ March 31, 2014 and 2013 Stock Shares Amount Surplus Earnings (Loss) Income Equity Balance at January 1, 2014 $ ) $ Net income - Other comprehensive income - Cash dividends declared – preferred, $17.50 per share - ) - ) Preferred stock discount accretion 12 - - - ) - - Shares issued under director compensation plan - 1 - 18 - - 18 Shares issued pursuant to employee stock purchase plan - 1 - 29 - - 29 Expense related to employee stock purchase plan - - - 9 - - 9 Balance at March 31, 2014 $ Balance at January 1, 2013 $ Net income - Other comprehensive loss - ) ) Cash dividends declared – preferred, $12.50 per share - ) - ) Preferred stock discount accretion - - - ) - - Shares issued pursuant to employee stock purchase plan - 3 - 31 - - 31 Expense related to employee stock purchase plan - - - 9 - - 9 Balance at March 31, 2013 $ See accompanying notes to unaudited condensed consolidated financial statements. 6 Unaudited Condensed Consolidated Statements of Cash Flows Three months ended March 31, (In thousands) 2014 2013 Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Net premium amortization of investment securities: Available for sale Held to maturity 3 - Provision for loan losses ) Deferred income tax expense 1 Noncash employee stock purchase plan expense 9 9 Noncash director fee compensation 18 - Mortgage loans originated for sale ) ) Proceeds from sale of mortgage loans Gain on sale of mortgage loans, net ) ) Gain on disposal and write downs of premises and equipment, net (5 ) - Net loss on sale and write downs of other real estate Net gain on sale of available for sale investment securities (9 ) - Increase in cash surrender value of company-owned life insurance ) ) Decrease in accrued interest receivable 38 Decrease in other assets Decrease in accrued interest payable ) ) Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from maturities and calls of available for sale investment securities Proceeds from sale of available for sale investment securities Purchase of investment securities: Available for sale ) ) Held to maturity ) - Proceeds from sale of restricted stock investments, net - Principal collected (disbursed) on loans originated for investment, net ) Purchase of premises and equipment ) ) Proceeds from sale of other real estate Proceeds from disposals of premises and equipment 5 - Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Net decrease in deposits ) ) Net (decrease) increase in federal funds purchased and other short-term borrowings ) Proceeds from securities sold under agreements to repurchase and other long-term borrowings 3 - Repayments of securities sold under agreements to repurchase and other long-term borrowings ) ) Dividends paid, preferred ) ) Shares issued under employee stock purchase plan 29 31 Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental Disclosures Cash paid during the period for interest $ $ Transfers from loans to other real estate Sale and financing of other real estate Cash dividends payable, preferred See accompanying notes to unaudited condensed consolidated financial statements. 7 Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation and Nature of Operations The condensed consolidated financial statements include the accounts of Farmers Capital Bank Corporation (the “Company” or “Parent Company”), a bank holding company, and its bank and nonbank subsidiaries. Bank subsidiaries include Farmers Bank & Capital Trust Company (“Farmers Bank”) in Frankfort, KY, United Bank & Trust Company (“United Bank”) in Versailles, KY, First Citizens Bank (“First Citizens”) in Elizabethtown, KY, and Citizens Bank of Northern Kentucky, Inc. (“Citizens Northern”) in Newport, KY. Farmers Bank’s significant subsidiaries include EG Properties, Inc., Leasing One Corporation (“Leasing One”), and Farmers Capital Insurance Corporation (“Farmers Insurance”). EG Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of Farmers Bank. Leasing One is a commercial leasing company in Frankfort, KY, and Farmers Insurance is an insurance agency in Frankfort, KY. United Bank has one wholly-owned subsidiary, EGT Properties, Inc. EGT Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of United Bank. First Citizens has one wholly-owned subsidiary, HBJ Properties, LLC. HBJ Properties, LLC is involved in real estate management and liquidation for certain repossessed properties of First Citizens. Citizens Northern has one wholly-owned subsidiary, ENKY Properties, Inc. ENKY Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of Citizens Northern. The Company has three active nonbank subsidiaries, FCB Services, Inc. (“FCB Services”), FFKT Insurance Services, Inc. (“FFKT Insurance”), and EKT Properties, Inc. (“EKT”). FCB Services is a data processing subsidiary located in Frankfort, KY that provides services to the Company’s banks as well as unaffiliated entities. FFKT Insurance is a captive property and casualty insurance company insuring primarily deductible exposures and uncovered liability related to properties of the Company. EKT was formed to manage and liquidate certain real estate properties repossessed by the Company. The Company has three subsidiaries organized as Delaware statutory trusts that are not consolidated into its financial statements. These trusts were formed for the purpose of issuing trust preferred securities. All significant intercompany transactions and balances are eliminated in consolidation. The Company provides financial services at its 36 locations in 23 communities throughout Central and Northern Kentucky to individual, business, agriculture, government, and educational customers. Its primary deposit products are checking, savings, and term certificate accounts. Its primary lending products are residential mortgage, commercial lending, and consumer installment loans. Substantially all loans and leases are secured by specific items of collateral including business assets, consumer assets, and commercial and residential real estate. Commercial loans and leases are expected to be repaid from cash flow from operations of businesses. Other services include, but are not limited to, cash management services, issuing letters of credit, safe deposit box rental, and providing funds transfer services. Other financial instruments, which potentially represent concentrations of credit risk, include deposit accounts in other financial institutions and federal funds sold. The preparation of financial statements in conformity with accounting principles generally accepted in the United States (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates used in the preparation of the condensed financial statements are based on various factors including the current interest rate environment and the general strength of the local and state economy. Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities. Actual results could differ from those estimates used in the preparation of the condensed financial statements. The allowance for loan losses, carrying value of other real estate owned, actuarial assumptions used to calculate postretirement benefits, and the fair values of financial instruments are estimates that are particularly subject to change. 8 The consolidated balance sheet as of December 31, 2013 has been derived from the audited financial statements of the Company as of that date. For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2013 included in the Company’s annual report on Form 10-K. The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X and do not include all of the information and the footnotes required by U.S. GAAP for complete statements. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of such condensed financial statements, have been included. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. All significant intercompany transactions and balances are eliminated in consolidation. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013. 2. Reclassifications Certain reclassifications have been made to the consolidated financial statements of prior periods to conform to the current period presentation. These reclassifications do not affect net income or total shareholders’ equity as previously reported. 3. Accumulated Other Comprehensive Income The following table presents changes in accumulated other comprehensive income by component, net of tax, for the periods indicated. Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 (In thousands) Unrealized Gains and Losses on Available for Sale Investment Securities Postretirement Benefit Obligation Total Unrealized Gains and Losses on Available for Sale Investment Securities Postretirement Benefit Obligation Total Beginning balances $ ) $ $ ) $ $ ) $ Other comprehensive income (loss) before reclassifications 35 ) - ) Amounts reclassified from accumulated other comprehensive income 51 ) 39 - 44 44 Net current-period other comprehensive income (loss) 23 ) 44 ) Ending balance $ 63 $ ) $ 9 The following table presents amounts reclassified out of accumulated other comprehensive income by component for the periods indicated. Line items in the statement of income affected by the reclassification are also presented. Amount Reclassified from Accumulated Other Comprehensive Income (In thousands) Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 Affected Line Item in the Statement Where Net Income is Presented Unrealized gains and losses on available for sale investment securities $ ) $ - Investment securities gains, net 27 - Income tax expense $ ) $ - Net of tax Amortization related to postretirement benefits Prior service costs $ ) $ ) Salaries and employee benefits Actuarial gains (losses) 17 (3 ) Salaries and employee benefits ) $ ) Total before tax 12 23 Income tax benefit $ ) $ ) Net of tax Total reclassifications for the period $ ) $ ) Net of tax 4. Accounting Policy Loans and Interest Income Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are reported at their unpaid principal amount outstanding adjusted for any charge-offs and deferred fees or costs on originated loans. Interest income on loans is recognized using the interest method based on loan principal amounts outstanding during the period. Interest income also includes amortization and accretion of any premiums or discounts over the expected life of acquired loans at the time of purchase or business acquisition. Loan origination fees, net of certain direct origination costs, are deferred and amortized as yield adjustments over the contractual term of the loans. The Company disaggregates certain disclosure information related to loans, the related allowance for loan losses, and credit quality measures by either portfolio segment or by loan class. The Company segregates its loan portfolio segments based on similar risk characteristics as follows: real estate loans, commercial loans, and consumer loans. Portfolio segments are further disaggregated into classes for certain required disclosures as follows: Portfolio Segment Class Real estate loans Real estate mortgage - construction and land development Real estate mortgage - residential Real estate mortgage - farmland and other commercial enterprises Commercial loans Commercial and industrial Depository institutions Agriculture production and other loans to farmers States and political subdivisions Leases Other Consumer loans Secured Unsecured 10 The Company has a loan policy in place that is amended and approved from time to time as needed to reflect current economic conditions and product offerings in its markets. The policy establishes written procedures concerning areas such as the lending authorities of loan officers, committee review and approval of certain credit requests, underwriting criteria, policy exceptions, appraisal requirements, and loan review. Credit is extended to borrowers based primarily on their ability to repay as demonstrated by income and cash flow analysis. Loans secured by real estate make up the largest segment of the Company’s loan portfolio. If a borrower fails to repay a loan secured by real estate, the Company may liquidate the collateral in order to satisfy the amount owed. Determining the value of real estate is a key component to the lending process for real estate backed loans. If the fair value of real estate (less estimated cost to sell) securing a collateral dependent loan declines below the outstanding loan amount, the Company will write down the carrying value of the loan and thereby incur a loss. The Company uses independent third party state certified or licensed appraisers in accordance with its loan policy to mitigate risk when underwriting real estate loans. Cash flow analysis of the borrower, loan to value limits as adopted by loan policy, and other customary underwriting standards are also in place which are designed to maximize credit quality and mitigate risks associated with real estate lending. Commercial loans are made to businesses and are secured mainly by assets such as inventory, accounts receivable, machinery, fixtures and equipment, or other business assets. Commercial lending involves significant risk, as loan repayments are more dependent on the successful operation or management of the business and its cash flows. Consumer lending includes loans to individuals mainly for personal autos, boats, or a variety of other personal uses and may be secured or unsecured. Loan repayment associated with consumer loans is highly dependent upon the borrower’s continuing financial stability, which is heavily influenced by local unemployment rates. The Company mitigates its risk exposure to each of its loan segments by analyzing the borrower’s repayment capacity, imposing restrictions on the amount it will loan compared to estimated collateral values, limiting the payback periods, and following other customary underwriting practices as adopted in its loan policy. The accrual of interest on loans is discontinued when it is determined that the collection of interest or principal is doubtful, or when a default of interest or principal has existed for 90 days or more, unless such loan is well secured and in the process of collection. Past due status is based on the contractual terms of the loan. Interest accrued but not received for a loan placed on nonaccrual status is reversed against interest income. Cash payments received on nonaccrual loans generally are applied to principal until qualifying for return to accrual status. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. The Company’s policy for placing a loan on nonaccrual status or subsequently returning a loan to accrual status does not differ based on its portfolio class or segment. Commercial and real estate loans delinquent in excess of 120 days and consumer loans delinquent in excess of 180 days are charged off , unless the collateral securing the debt is of such value that any loss appears to be unlikely. In all cases, loans are charged off at an earlier date if classified as loss under its loan grading process or as a result of regulatory examination. The Company’s charge-off policy for impaired loans does not differ from the charge-off policy for loans outside the definition of impaired . Provision and Allowance for Loan Losses The provision for loan losses represents charges or credits made to earnings to maintain an allowance for loan losses at a level considered adequate to provide for probable incurred credit losses at the balance sheet date. The allowance for loan losses is a valuation allowance increased by the provision for loan losses and decreased by net charge-offs. Loan losses are charged against the allowance when management believes the uncollectibility of a loan is confirmed. Subsequent recoveries, if any, are credited to the allowance. The Company estimates the adequacy of the allowance using a risk-rated methodology which is based on the Company’s past loan loss experience, known and inherent risks in the loan portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral securing loans, composition of the loan portfolio, current economic conditions, and other relevant factors. This evaluation is inherently subjective as it requires significant judgment and the use of estimates that may be susceptible to change. The allowance for loan losses consists of specific and general components. The specific component relates to loans that are individually classified as impaired. The general component covers non-impaired loans and is based on historical loss experience adjusted for current risk factors. Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off. Actual loan losses could differ significantly from the amounts estimated by management. 11 The Company’s risk-rated methodology includes segregating non-impaired watch list and past due loans from the general portfolio and allocating a loss percentage to these loans depending on their status. For example, watch list loans, which may be identified by the internal loan review risk-rating process or by regulatory examiner classification, are assigned a certain loss percentage while loans past due 30 days or more are assigned a different loss percentage. Each of these percentages considers past experience as well as current factors. The remainder of the general loan portfolio is segregated into portfolio segments having similar risk characteristics identified as follows: real estate loans, commercial loans, and consumer loans. Each of these portfolio segments is assigned a loss percentage based on their respective sixteen quarter rolling historical loss rates, adjusted for qualitative risk factors. The qualitative risk factors used in the methodology are consistent with the guidance in the most recent Interagency Policy Statement on the Allowance for Loan Losses issued. Each factor is supported by a detailed analysis performed at each subsidiary bank and is both measureable and supportable. Some factors include a minimum allocation in some instances where loss levels are extremely low and it is determined to be prudent from a safety and soundness perspective. Qualitative risk factors that are used in the methodology include the following for each loan portfolio segment: ● Delinquency trends ● Trends in net charge-offs ● Trends in loan volume ● Lending philosophy risk ● Management experience risk ● Concentration of credit risk ● Economic conditions risk A loan is impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. Loans for which the terms have been modified resulting in a concession, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings and classified as impaired. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. The Company accounts for impaired loans in accordance with Accounting Standards Codification (“ASC”) Topic 310, “Receivables . ” ASC Topic 310 requires that impaired loans be measured at the present value of expected future cash flows, discounted at the loan’s effective interest rate, at the loan’s observable market price, or at the fair value of the collateral if the loan is collateral dependent. Impaired loans may also be classified as nonaccrual. In many circumstances, however, the Company continues to accrue interest on an impaired loan. Cash receipts on accruing impaired loans are applied to the recorded investment in the loan, including any accrued interest receivable. Cash payments received on nonaccrual impaired loans generally are applied to principal until qualifying for return to accrual status . Loans that are part of a large group of smaller-balance homogeneous loans, such as residential mortgage , consumer, and smaller-balance commercial loans, are collectively evaluated for impairment. Troubled debt restructurings are measured at the present value of estimated future cash flows using the loan’s effective interest rate at inception, or at the fair value of collateral. The Company determines the amount of reserve for troubled debt restructurings that subsequently default in accordance with its accounting policy for the allowance for loan losses. 12 5 . Net Income Per Common Share Basic net income per common share is determined by dividing net income available to common shareholders by the weighted average total number of common shares issued and outstanding. Net income available to common shareholders represents net income adjusted for preferred stock dividends including dividends declared, accretion of discounts on preferred stock issuances, and cumulative dividends related to the current dividend period that have not been declared as of the end of the period. Diluted net income per common share is determined by dividing net income available to common shareholders by the total weighted average number of common shares issued and outstanding plus amounts representing the dilutive effect of stock options outstanding. The effects of stock options outstanding are excluded from the computation of diluted earnings per common share in periods in which the effect would be antidilutive. Dilutive potential common shares are calculated using the treasury stock method. Net income per common share computations were as follows for the periods indicated. Three Months Ended March 31, (In thousands, except per share data) Net income, basic and diluted $ $ Less preferred stock dividends and discount accretion Net income available to common shareholders, basic and diluted $ $ Average common shares issued and outstanding, basic and diluted Net income per common share, basic and diluted $ $ Stock options for 20,049 and 22,049 shares of common stock were not included in the determination of diluted net income per common share for the three months ended March 31, 2014 and 2013, respectively, because they were antidilutive. 6. Investment Securities The following tables summarize the amortized costs and estimated fair value of the securities portfolio at March 31, 2014 and December 31, 2013. The summary is divided into available for sale and held to maturity investment securities. March 31, 2014 (In thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available For Sale Obligations of U.S. government-sponsored entities $ Obligations of states and political subdivisions Mortgage-backed securities – residential Mortgage-backed securities – commercial - 48 Corporate debt securities 45 Mutual funds and equity securities 27 12 Total securities – available for sale $ Held To Maturity Obligations of states and political subdivisions $ $ $ - $ 13 December 31, 2013 (In thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available For Sale Obligations of U.S. government-sponsored entities $ Obligations of states and political subdivisions Mortgage-backed securities – residential Mortgage-backed securities – commercial - 59 Corporate debt securities 40 Mutual funds and equity securities 15 20 Total securities – available for sale $ Held To Maturity Obligations of states and political subdivisions $ $ 62 $ - $ The amortized cost and estimated fair value of the debt securities portfolio at March 31, 2014, by contractual maturity, are detailed below. The summary is divided into available for sale and held to maturity securities. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Mutual funds and equity securities in the available for sale portfolio consist of investments attributed to the Company’s captive insurance subsidiary. These securities have no stated maturity and are not included in the maturity schedule that follows. Mortgage-backed securities are stated separately due to the nature of payment and prepayment characteristics of these securities, as principal is not due at a single date. Available For Sale Held To Maturity Amortized Estimated Amortized Estimated March 31, 2014 (In thousands) Cost Fair Value Cost Fair Value Due in one year or less $ $ $ - $ - Due after one year through five years - - Due after five years through ten years Due after ten years Mortgage-backed securities - - Total $ Gross realized gains and losses on the sale of available for sale investment securities were as follows: Three Months Ended March 31 , (In thousands) Gross realized gains $ $ - Gross realized losses - Net realized gains $ 9 $ - 14 Investment securities with unrealized losses at March 31, 2014 and December 31, 2013 not recognized in income are presented in the tables below. The tables segregate investment securities that have been in a continuous unrealized loss position for less than twelve months from those that have been in a continuous unrealized loss position for twelve months or more. The tables also include the fair value of the related securities. Less than 12 Months 12 Months or More Total March 31, 2014 (In thousands) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of U.S. government-sponsored entities $ Obligations of states and political subdivisions Mortgage-backed securities – residential Mortgage-backed securities – commercial 48 - - 48 Corporate debt securities 3 Mutual funds and equity securities 9 22 3 12 Total $ Less than 12 Months 12 Months or More Total December 31, 2013 (In thousands) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of U.S. government-sponsored entities $ Obligations of states and political subdivisions Mortgage-backed securities – residential Mortgage-backed securities – commercial 59 - - 59 Corporate debt securities 80 - Mutual funds and equity securities 17 22 3 20 Total $ Unrealized losses included in the tables above have not been recognized in income since they have been identified as temporary. The Company evaluates investment securities for other-than-temporary impairment (“OTTI”) at least quarterly, and more frequently when economic or market conditions warrant. Many factors are considered, including: (1) the length of time and the extent to which the fair value has been less than cost, ( 2) the financial condition and near-term prospects of the issuer, ( 3) whether the market decline was effected by macroeconomic conditions, and ( 4) whether the Company has the intent to sell the security or more likely than not will be required to sell the security before its anticipated recovery. The assessment of whether an OTTI charge exists involves a high degree of subjectivity and judgment and is based on the information available to the Company at a point in time. At March 31, 2014, the Company’s investment securities portfolio had gross unrealized losses of $8.3 million, a decrease of $4.6 million or 35.5% compared with $12.9 million at year-end 2013. Gross unrealized losses include $2.8 million which have been in a continuous loss position of 12 months or more. Corporate debt securities in the Company’s investment securities portfolio at March 31, 2014 include single-issuer trust preferred capital securities with an unrealized loss of $670 thousand and a carrying value of $5.2 million. These securities were issued by a national and global financial services firm and purchased by the Company during 2007. The securities are currently performing and continue to be rated as investment grade by major rating agencies. The issuer of the securities announced in the first quarter of 2014 an increase in per share common dividend payments and authorization of a common equity repurchase plan. The Company does not intend to sell these securities nor does the Company believe it is likely that it will be required to sell these securities prior to their anticipated recovery. The Company believes these securities are not impaired due to reasons of credit quality or other factors, but rather the unrealized loss is primarily attributed to continuing uncertainties in both international and domestic economies and market volatility. The Company believes that it will collect all amounts due according to the contractual terms of these securities and that the fair values of these securities will continue to recover as they approach their maturity dates. 15 The Company attributes the unrealized losses in other sectors of its investment securities portfolio to changes in market interest rates and volatility. Investment securities with unrealized losses at March 31, 2014 are performing according to their contractual terms, and the Company does not expect to incur a loss on these securities unless they are sold prior to maturity. The Company does not have the intent to sell these securities nor does it believe it is likely that it will be required to sell these securities prior to their anticipated recovery. The Company does not consider any of the securities to be impaired due to reasons of credit quality or other factors. 7. Loans and Allowance for Loan Losses Major classifications of loans outstanding are summarized as follows: (In thousands) March 31, December 31, Real Estate: Real estate mortgage - construction and land development $ $ Real estate mortgage - residential Real estate mortgage - farmland and other commercial enterprises Commercial: Commercial and industrial States and political subdivisions Lease financing Other Consumer: Secured Unsecured Total loans Less unearned income 8 19 Total loans, net of unearned income $ $ 16 Activity in the allowance for loan losses by portfolio segment was as follows for the periods indicated. Three months ended March 31, 2014 (In thousands) Real Estate Commercial Consumer Total Balance, beginning of period $ Provision for loan losses ) ) Recoveries 27 35 Loans charged off ) Balance, end of period $ Three months ended March 31, 2013 (In thousands) Real Estate Commercial Consumer Total Balance, beginning of period $ Provision for loan losses ) (7 ) 27 ) Recoveries 83 36 Loans charged off ) Balance, end of period $ The following tables present individually impaired loans by class of loans for the dates indicated. March 31, 2014 (In thousands) Unpaid Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Allowance for Loan Losses Allocated Real Estate Real estate mortgage - construction and land development $ Real estate mortgage - residential Real estate mortgage - farmland and other commercial enterprises Commercial Commercial and industrial 24 Consumer Secured 18 - 18 18 15 Unsecured 69 - 69 69 69 Total $ December 31, 2013 (In thousands) Unpaid Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Allowance for Loan Losses Allocated Real Estate Real estate mortgage- construction and land development $ Real estate mortgage - residential Real estate mortgage - farmland and other commercial enterprises Commercial Commercial and industrial 24 Consumer Secured 18 - 18 18 15 Unsecured 71 - 72 72 71 Total $ 17 Three Months Ended March 31, 2014 (In thousands) Average Interest Income Recognized Cash Basis Interest Recognized Real Estate Real estate mortgage - construction and land development $ $ $ Real estate mortgage - residential Real estate mortgage - farmland and other commercial enterprises Commercial Commercial and industrial 1 - Consumer Secured 18 - - Unsecured 70 4 3 Total $ $ $ Three Months Ended March 31, 2013 (In thousands) Average Interest Income Recognized Cash Basis Interest Recognized Real Estate Real estate mortgage - construction and land development $ $ $ Real estate mortgage - residential 85 80 Real estate mortgage - farmland and other commercial enterprises Commercial Commercial and industrial 4 4 Consumer Secured 21 - - Unsecured 3 2 Total $ $ $ The following tables present the balance of the allowance for loan losses and the recorded investment in loans by portfolio segment based on impairment method as of March 31, 2014 and December 31, 2013. March 31, 2014 (In thousands) Real Estate Commercial Consumer Total Allowance for Loan Losses Ending allowance balance attributable to loans: Individually evaluated for impairment $ $ $ 84 $ Collectively evaluated for impairment Total ending allowance balance $ Loans Loans individually evaluated for impairment $ $ $ 87 $ Loans collectively evaluated for impairment Total ending loan balance, net of unearned income $ December 31, 2013 (In thousands) Real Estate Commercial Consumer Total Allowance for Loan Losses Ending allowance balance attributable to loans: Individually evaluated for impairment $ $ $ 86 $ Collectively evaluated for impairment Total ending allowance balance $ Loans Loans individually evaluated for impairment $ $ $ 90 $ Loans collectively evaluated for impairment Total ending loan balance, net of unearned income $ 18 The following tables present the recorded investment in nonperforming loans by class of loans as of March 31, 2014 and December 31, 2013. March 31, 2014 (In thousands) Nonaccrual Restructured Loans Loans Past Due 90 Days or More and Still Accruing Real Estate: Real estate mortgage - construction and land development $ $ $ - Real estate mortgage - residential - Real estate mortgage - farmland and other commercial enterprises Commercial: Commercial and industrial - - Lease financing 70 - - Other 12 - - Consumer: Secured 2 - - Unsecured - 50 - Total $ $ $ December 31, 2013 (In thousands) Nonaccrual Restructured Loans Loans Past Due 90 Days or More and Still Accruing Real Estate: Real estate mortgage - construction and land development $ $ $ - Real estate mortgage - residential 10 Real estate mortgage - farmland and other commercial enterprises Commercial: Commercial and industrial - - Lease financing 22 - - Consumer: Secured 3 - - Unsecured 1 51 - Total $ $ $ The Company has allocated $2.6 million and $2.7 million of specific reserves to customers whose loan terms have been modified in troubled debt restructurings and that are in compliance with those terms as of March 31, 2014 and December 31, 2013, respectively. The Company had no commitments to lend additional amounts to customers with outstanding loans that are classified as troubled debt restructurings at March 31, 2014 and December 31, 2013. During the three months ended March 31, 2014, the Company had no credits that were modified as troubled debt restructurings. During the three months ended March 31, 2013, the Company had two credits that were modified as troubled debt restructurings. Each of these two credits is secured by residential real estate whereby the borrowers’ debt was discharged under Chapter 7 bankruptcy. The borrower in each case did not reaffirm their debt, and the release of personal liability by the court was deemed a concession. However, each borrower continues to make payments under the original terms of the loan agreement. 19 The following table presents loans by class modified as troubled debt restructurings that occurred during the three months ended March 31, 2013. There were no loans modified as troubled debt restructurings during the three months ended March 31, 2014. (Dollars in thousands) Troubled Debt Restructurings: Number of Loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Three Months Ended March 31, 2013 Real Estate: Real estate mortgage - residential 2 $ $ Total 2 $ $ The troubled debt restructurings identified in the table above increased the allowance for loan losses by $8 thousand for the three months ended March 31, 2013. There were no charge-offs related to loans restructured in the first three months of 2014 and 2013. There were no payment defaults during the first three months of 2014 or 2013 for credits that were restructured during the previous twelve months. The tables below present an age analysis of past due loans 30 days or more by class of loans as of the dates indicated. Past due loans that are also classified as nonaccrual are included in their respective past due category . March 31, 2014 (In thousands) 30-89 Days Past Due 90 Days or More Past Due Total Current Total Loans Real Estate: Real estate mortgage - construction and land development $ - $ Real estate mortgage - residential Real estate mortgage - farmland and other commercial enterprises Commercial: Commercial and industrial 54 States and political subdivisions - - - Lease financing, net 8 70 78 Other 17 - 17 Consumer: Secured 12 2 14 Unsecured 52 - 52 Total $ 20 December 31, 2013 (In thousands) 30-89 Days Past Due 90 Days or More Past Due Total Current Total Loans Real Estate: Real estate mortgage - construction and land development $ 58 $ Real estate mortgage - residential Real estate mortgage - farmland and other commercial enterprises Commercial: Commercial and industrial 71 53 States and political subdivisions - - - Lease financing, net - 22 22 Other 56 - 56 Consumer: Secured 41 3 44 Unsecured 58 1 59 Total $ The Company categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as: current financial information, historical payment experience, credit documentation, public information, and current economic trends and conditions. The Company analyzes loans individually by classifying the loans as to credit risk. This analysis includes large-balance loans and non-homogeneous loans, such as commercial real estate and certain residential real estate loans. Loan rating grades, as described further below, are assigned based on a continuous process. The amount and adequacy of the allowance for loan loss is determined on a quarterly basis. The Company uses the following definitions for its risk ratings: Special Mention. Loans classified as special mention have a potential weakness that deserves management's close attention. If left uncorrected, these potential weaknesses may result in deterioration of the borrower’s repayment ability, weaken the collateral or inadequately protect the Company’s credit position at some future date. These credits pose elevated risk, but their weaknesses do not yet justify a substandard classification. Substandard. Loans classified as substandard are inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. Doubtful. Loans classified as doubtful have all the weaknesses inherent of those classified as substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. 21 Loans not meeting the criteria above which are analyzed individually as part of the above described process are considered to be pass rated loans, which are considered to have a low risk of loss. Based on the most recent analysis performed, the risk category of loans by class of loans is as follows for the dates indicated. Each of the following tables excludes immaterial amounts attributed to accrued interest receivable. Real Estate Commercial March 31, 2014 (In thousands) Real Estate Mortgage -Construction and Land Development Real Estate Mortgage-Residential Real Estate Mortgage-Farmland and Other Commercial Enterprises Commercial and Industrial States and Political Subdivisions Lease Financing Other Credit risk profile by internally assigned rating grades: Pass $ Special Mention - - 59 Substandard - 70 19 Doubtful - Total $ Real Estate Commercial December 31, 2013 (In thousands) Real Estate Mortgage -Construction and Land Development Real Estate Mortgage-Residential Real Estate Mortgage-Farmland and Other Commercial Enterprises Commercial and Industrial States and Political Subdivisions Lease Financing Other Credit risk profile by internally assigned rating grades: Pass $ Special Mention - - - Substandard - 22 20 Doubtful - - - 76 - - - Total $ The Company considers the performance of the loan portfolio and its impact on the allowance for loan losses. For consumer loan classes, the Company also evaluates credit quality based on the aging status of the loan, which was previously presented, and by payment activity. The following table presents the consumer loans outstanding based on payment activity as of March 31, 2014 and December 31, 2013. March 31, 2014 December 31, 2013 Consumer Consumer (In thousands) Secured Unsecured Secured Unsecured Credit risk profile based on payment activity: Performing $ Nonperforming 2 50 3 52 Total $ 22 8 . Other Real Estate Owned Other real estate owned (“OREO”) was as follows as of the date indicated: (In thousands) March 31, 2014 December 31, 2013 Construction and land development $ $ Residential real estate Farmland and other commercial enterprises Total $ $ OREO activity for the three months ended March 31, 2014 and 2013 was as follows: Three months ended March 31, (In thousands) Beginning balance $ $ Transfers from loans Proceeds from sales ) ) Gain on sales, net 90 Write downs and other decreases, net ) ) Ending balance $ $ 9 . Postretirement Medical Benefits Prior to 2003, the Company provided lifetime medical and dental benefits upon retirement for certain employees meeting the eligibility requirements as of December 31, 1989 (Plan 1). During 2003, the Company implemented an additional postretirement health insurance program (Plan 2). Under Plan 2, any employee meeting the service requirement of 20 years of full time service to the Company and is at least age 55 years of age upon retirement is eligible to continue their health insurance coverage. Under both plans, retirees not yet eligible for Medicare have coverage identical to the coverage offered to active employees. Under both plans, Medicare-eligible retirees are provided with a Medicare Advantage plan. The Company pays 100% of the cost of Plan 1. The Company and the retirees each pay 50% of the cost under Plan 2. Both plans are unfunded . The following disclosures of the net periodic benefit cost components of Plan 1 and Plan 2 were measured at January 1, 2014 and 2013 . Three months ended March 31, (In thousands) Service cost $ $ Interest cost Recognized prior service cost 52 64 Recognized net actuarial gain ) - Net periodic benefit cost $ $ The Company expects benefit payments of $340 thousand for 2014, of which $66 thousand have been made during the first three months of 2014. 10. Regulatory Matters The Company and its subsidiary banks are subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements will initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company’s financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the banks must meet specific capital guidelines that involve quantitative measures of the banks’ assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices. The Company and its subsidiary banks’ capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. 23 The regulatory ratios of the consolidated Company and its subsidiary banks were as follows for the dates indicated. March 31, 2014 December 31, 2013 Tier 1 Risk-based Capital 1 Total Risk-based Capital 1 Tier 1 Leverage 2 Tier 1 Risk-based Capital 1 Total Risk-based Capital 1 Tier 1 Leverage 2 Consolidated % Farmers Bank United Bank First Citizens Citizens Northern 1
